Citation Nr: 1225127	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating for this condition retroactively effective from March 28, 2003, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability was more severe than at others).

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration, including especially to have the Veteran undergo another VA compensation examination to reassess the severity of his PTSD.  He had this additional VA compensation examination in February 2010.

In February 2011, after considering the results, the AMC issued a decision increasing the initial rating for the Veteran's PTSD from 30 to 50 percent as of the same retroactive effective date - March 28, 2003.  The AMC also sent him a supplemental statement of the case (SSOC) in February 2011 concerning this increase, but denying a rating higher than 50 percent.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, unless he expressly indicates otherwise).


Upon receiving the file back from the AMC, the Board issued a decision in April 2011 granting an even higher 70 percent rating for the PTSD, though denying an even greater 100 percent rating, the highest possible, partly based on the conclusion that the Veteran's PTSD does not cause total social and occupational impairment so as to warrant that even greater rating.  The RO since has implemented the grant of the higher 70 percent rating in a July 2011 decision, assigning this higher 70 percent rating as of the same retroactive effective date as the prior rating - May 28, 2003.

Meanwhile, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent it had denied a derivative claim for a TDIU.  In November 2011, during the pendency of his appeal to the Court, his attorney and VA's Office of General Counsel - representing the Secretary, filed a joint motion asking the Court to vacate the portion of the Board's decision that had denied this derivative TDIU claim.  The Joint Motion pointed out the Board must consider "whether a TDIU award is warranted when a ... claimant seeks a higher disability rating and submits cogent evidence of unemployability, regardless of whether he states specifically that he is seeking TDIU benefits."  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  And in yet another precedent case with similar facts, Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Veteran's Court (CAVC) similarly determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

The parties in the Joint Motion indicated this derivative TDIU claim should be remanded for further development and readjudication in compliance with directives specified in the Joint Motion.  The Court granted this Joint Motion in an Order issued later in November 2011 and returned the file to the Board.

More recent records in the Veteran's electronic ("Virtual VA") file show that, in an April 2012 decision, the RO granted an increase from 10 to 20 percent in the rating for his service-connected Type II Diabetes Mellitus, retroactively effective as of July 26, 2011.

Because, however, the derivative TDIU claim currently before the Board requires further development before being readjudicated, the Board is remanding this claim to the RO via the AMC.


REMAND

In the November 2011 Joint Motion for partial remand, the parties acknowledged that the Board, in its April 2011 decision granting the higher 70 percent disability evaluation for the PTSD, had considered a TDIU under 38 C.F.R. § 4.16(a).  The parties conceded the Board had considered the Veteran's VA treatment and examination records from October 2005, September 2006, and February 2010 in connection with this derivative TDIU claim.  However, the Board did not adequately explain why the Veteran's PTSD symptoms do not prevent him from obtaining and maintaining substantially gainful employment given his level of education, training, and work history versus, for example, employment that would just be considered marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  To warrant the granting of a TDIU, his service-connected disabilities, alone, must be sufficiently severe to cause unemployability, so without regard to his advancing age or impairment that, instead, is attributable to disabilities that are not service connected.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  "Substantially gainful employment" means the "the ability to earn a living wage."  Bowling v. Principi, 15 Vet. App. 1 (2001).

In Hatlestad, the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of his overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, as already eluded to when previously determining in April 2011 that the Veteran's PTSD did not render him unemployable, the disability rating, itself, is recognition that his industrial capabilities are impaired, especially when, as here, he has what amounts to a rating (now 70 percent) that is in the higher end of the rating spectrum.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In previously determining the Veteran was not entitled to a 100 percent rating for his PTSD or a derivative TDIU, the Board cited the opinion that had been provided on this determinative issue of employability by a VA compensation examiner in February 2010, following and as a result of the Board requesting this comment when remanding the underlying claim for a higher rating for the PTSD in September 2009.  Regarding this issue of employability, the February 2010 VA examiner specifically stated that, "[d]ue to the Veteran's reported irritability and discomfort with others, as well as his concentration difficulties, he appears to be most suitable for sedentary or physical, part-time employment with low-stress/demand, minimal interaction with other staff or customers, and flexible hours to accommodate any motivational difficulties.  The potential for long-term maintenance of such employment is unclear."  So, importantly, this VA examiner acknowledged the PTSD causes some noticeable occupational impairment, but stopped short of concluding the Veteran is incapable of obtaining and maintaining any employment that could be considered substantially gainful on account of his PTSD.  Indeed, in determining that a 100 percent rating was not warranted for the PTSD, this VA examiner specifically explained there is not total occupational and social impairment due to the PTSD inasmuch as the Veteran is still capable of working in a physical or sedentary environment - albeit within certain parameters.  And the Board did not believe the type of parameters mentioned fell within the purview of special consideration or accommodation 

that would be considered just "marginal employment" of the type contemplated by 38 C.F.R. §§ 4.16(a) and 4.18.  See again also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  In adjudicating the derivative TDIU claim, however, the Board must consider the impact on employment that is attributable to all of the service-connected disabilities in combination, so not just considering the PTSD.

As a result of the Board's April 2011 decision, the Veteran as mentioned now has a higher 70 percent rating for his PTSD.  And as a result of the RO's even more recent April 2012 decision, he now also has a higher 20 percent rating for his Type II Diabetes Mellitus.  So the combined rating for these service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  He therefore satisfies the threshold minimum rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, without having to instead resort to the special extra-schedular provisions of § 4.16(b).

The VA compensation examiner that most recently commented on this determinative issue of employability in February 2010 did so some 21/2 years ago, and only then concerning the PTSD, specifically, so not also considering the Type II Diabetes Mellitus that is also a service-connected disability.  Therefore, to comply with the directives set forth in the Joint Motion, it must be determined whether the Veteran is unemployable and, therefore, entitled to a TDIU, if considering the combined effect of both of these service-connected disabilities.

Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter apprising him of the type of evidence and information needed to substantiate this derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.



2.  Also, with his assistance, obtain all additional medical evaluation or treatment records.  These records include, but are not limited to, those concerning any more recent evaluation or treatment he has received for his PTSD and Type II Diabetes Mellitus since February 2010 at the VA Outpatient Clinic (VAOPC) in Pensacola, Florida, or elsewhere.  The amount of efforts necessary to obtain any identified records are governed by 38 C.F.R. § 3.159(c)(1) and (c)(2), depending on whether the records are in the possession of a Federal department or agency.

3.  Also obtain a medical opinion concerning whether the Veteran's service-connected disabilities, currently PTSD and Type II Diabetes Mellitus, preclude him from obtaining and maintaining substantially gainful employment versus just marginal employment when considering his level of education, prior work experience and training, etc., but not his advancing age or disabilities that are not service connected.

4.  Then adjudicate this derivative TDIU claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


